DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/31/2022 has been entered. Claims 1, 3-5, 11 have been amended and claim 2 has been cancelled. Therefore, claims 1 and 3-15 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa S (JP – 6207075 B2, from IDS, Examiner disclosed English machined translation of description in previous office action) and further in view of Andrew Barnett (GB – 2533940 A).
As per claim 1, Arakawa discloses Abrasion Loss Arithmetic Unit for use in vehicle  has Abrasion Loss Summing Part comprising:
a sensor (9, The pressure in the cylinder chamber 8, (herein after, simply referred to as a brake pressure) can be monitored by the pressure sensor 9, [0027]) for collecting and outputting data regarding a parameter indicating how a brake system component has been used over time, wherein the brake system component has an expected lifespan (third embodiment, service limit, [0064] – [0070], Fig: 5); and
a controller (The control device 28, include a CPU (central processing unit; not shown) that performs various operation, [0038]) coupled to the sensor that is programmed to receive the data regarding the parameter and to determine an estimated lifespan for the brake system component that is different than the expected lifespan and that is based on how the parameter impacts the expected lifespan of the brake system component (In the life calculation unit 43, [0070] – [0077]).
Arakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature.
Andrew discloses Monitor comprising:
the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature (Andrew discloses “a first sensor to detect operational events of the host apparatus and the monitor further comprising a second sensor to sense prevailing environmental conditions proximal to the host apparatus , and also discloses the monitor may be arranged to sense temperatures proximal of the host apparatus, it is obviously disclosed the sensor comprises a temperature sensor that can output the ambient temperature, Page 1, Ln: 7- Page 2, Ln: 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the abrasion loss arithmetic unit of the Arakawa to include the sensor in which wherein the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature as taught by Andrew in order to provide more accurate control of the train and downtime of trains is significantly reduced.

As per claim 3, Andrew further discloses wherein the sensor comprises further comprising a flow sensor that can determine an amount of air used by a braking system that includes the brake system component.
As per claim 3, Andrew further discloses a flow sensor that can determine an amount of air used by a braking system that includes the brake system component (Each monitor receives data signal of changes in sensed pressure during a brake actuation event, which are then transmitted to the server 20. The transducer may measure maximum pressure and/or minimum pressure, Page 4, Ln: 1- Page 6, Ln: 13, Fig: 1-2).

As per claim 4, Arakawa discloses a pressure sensor (9) that can determine an amount of pressure in a brake pipe of a braking system that includes the brake system component [0027].

As per claim 5, Arakawa discloses a pressure sensor that can determine an amount of pressure in a brake cylinder of a braking system that includes the brake system component [0027].

As per claim 6, Arakawa discloses wherein the controller is programmed to determine how the parameter impacts the expected lifespan of the brake system component by calculating a constructive loss of lifespan (the life calculation unit and procedure, [0070] – [0077]).

As per claim 7, Arakawa discloses wherein the controller is programmed to calculate the constructive loss of lifespan by tracking an accumulated age over time (the life calculation unit and procedure, [0070] – [0077]).
As per claim 8, Arakawa discloses wherein the controller is programmed to calculate a remaining useful life from the expected lifespan (the life calculation unit and procedure, [0070] – [0077]).

As per claim 9, Arakawa discloses wherein the controller is programmed to calculate the remaining useful life by subtracting an amount of time that the brake system component has been in use from the estimated lifespan (The wear amount calculation unit 33, [0040] – [0042].

As per claim 10, Arakawa discloses a display coupled to the controller, wherein the controller is programmed to drive the display to provide a visual indication of the remaining useful life (display device 24, Fig: 2 and 4).

As per claim 11, Arakawa discloses Abrasion Loss Arithmetic Unit for use in vehicle  has Abrasion Loss Summing Part comprising:
providing a sensor (9, The pressure in the cylinder chamber 8, (herein after, simply referred to as a brake pressure) can be monitored by the pressure sensor 9, [0027]) for collecting and outputting data regarding a parameter indicating how a brake system component has been used over time and a controller that is coupled to the sensor (third embodiment, service limit, [0064] — [0070], Fig: 5);
receiving the data regarding the parameter indicating how the brake system component has been used with the controller (In the life calculation unit 43, [0070] — [0077]); and
determining whether the parameter has caused the brake system component to have an estimated lifespan that is different than an expected lifespan of the brake system component (In the life calculation unit 43, [0070] — [0077]).
Arakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature.
Andrew discloses Monitor comprising:
the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature (Andrew discloses “a first sensor to detect operational events of the host apparatus and the monitor further comprising a second sensor to sense prevailing environmental conditions proximal to the host apparatus , and also discloses the monitor may be arranged to sense temperatures proximal of the host apparatus, it is obviously disclosed the sensor comprises a temperature sensor that can output the ambient temperature, Page 1, Ln: 7- Page 2, Ln: 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the abrasion loss arithmetic unit of the Arakawa to include the sensor in which wherein the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature as taught by Andrew in order to provide more accurate control of the train and downtime of trains is significantly reduced.

As per claim 12, Arakawa discloses wherein the step of determining whether the parameter has caused the brake system component to have an estimated lifespan that is different than the expected lifespan comprising the step of calculating a constructive loss of lifespan based upon tracking of the at least one parameter over time (wear amount calculation device 22, [0032] — [0042], and [0070] [0077], Fig: 2 and 5).

As per claim 13, Arakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the constructive loss of lifespan is based upon at least one of ambient temperature data collected over time, brake system air flow data collected over time, and brake system cycling data collected over time.
Andrew discloses Monitor comprising:
the constructive loss of lifespan is based upon at least one of ambient temperature data collected over time, brake system air flow data collected over time, and brake system cycling data collected over time (pressure transducer function as sensor and also disclose recommended life time limit, Page 3, Ln: 25 — Page 6, Ln: 19, Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the abrasion loss arithmetic unit of the Arakawa to make the constructive loss of lifespan is based upon at least one of ambient temperature data collected over time, brake system air flow data collected over time, and brake system cycling data collected over time as taught by Andrew in order to provide more accurate control of the train and downtime of trains is significantly reduced.

As per claim 14, Arakawa discloses the step of calculating a remaining useful life by subtracting an amount of time that the brake system component has been in use from the expected lifespan of the brake system component (The wear amount calculation unit 33, [0040] — [0042)).

As per claim 15, Arakawa discloses the step of displaying the remaining useful life (display device 24, Fig: 2 and 4).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
In page 5-7 of REMARK, the applicant argued that “Arakawa is limited strictly to brake pads, and does not disclose how to determine the remaining useful life of braking components, such as gaskets, seals, and non-frictional components that degrade over time as a result of different factors and not as a result of direct frictional wear that is measurable each time the component is used. Arakawa does not contemplate the use of ambient temperatures to determine any change in lifespan of any component and is only directed to frictional brake pads that are temperature neutral.” And further argued that “Moreover, it is the temperature of the host apparatus that is to be measured, not ambient temperature. Barnett at pg. 2, line 7. Barnett thus does not disclose measuring the ambient temperature, nor does Barnett disclose that the ambient temperature should be considered or is even remotely relevant to determining lifespan.”
In response to applicant’s arguments the examiner respectfully disagrees. First, Arakawa discloses all the structural element of the clamed invention such as sensor for collecting and outputting data regarding parameter (can be monitored by the pressure sensor 9, [0027], a controller (The control device 28, include a CPU (central processing unit; not shown) that performs various operation, [0038]). Further, Arakawa also disclose “The control device 28 includes, as a plurality of functional units realized by executing the calculation program, a braking information acquisition unit 32, a wear amount calculation unit 33, a wear amount integration unit 34, a wear amount determination unit 36, a timer 37, an estimated braking time calculation unit 42, and a life calculation unit 43 ([0064] a life calculation unit is obviously usage of rail car brake.
Therefore, Arakawa discloses all the limitations recited in independent claim 1 and 11, except for “wherein the sensor comprises a temperature sensor that can output the ambient temperature and the parameter is the ambient temperature.”
Therefore, the examiner teach Andrew invention. Andrew discloses “the monitor further comprising a second sensor to sense prevailing environmental conditions proximal to the host apparatus” (Page 1, Ln: 25-27). That is not only internal temperature, but also output ambient temperature.
Therefore, the rejection of claims 1 and 11 over Arakawa S (JP – 6207075 B2) and further in view of Andrew Barnett (GB – 2533940 A) are proper for the reason set forth above and maintained the rejection.
Claims 3-10 and 12-15 depend directly or indirectly on claims 1 and 11 and are therefore the rejection over Arakawa S (JP – 6207075 B2) and further in view of Andrew Barnett (GB – 2533940 A) are proper for the reason set forth above and maintained the rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657